Title: From Benjamin Franklin to Jane Mecom, 30 March 1772
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, March 30. 1772
I have this Day receiv’d your kind Letter by Mrs. Wright. She has shown me some of her Work which appears extraordinary. I shall recommend her among my Friends if she chuses to work here.

I will enquire for the Books Jenny desires, and send them if I can get them.
As you are so curious to know something of Mr. Fox, I will see if I can find him out in St. James’s Street. He never call’d after he left your Letter: tho’ I requested he would, and told him I should be very glad to see him.
Mr. Bache is gone; and I hope near home by this time. I hope Josiah, who is on the point of going, will get safe and well to his Friends. I send this Line by him, just to let you know that I continue well, and that I am ever Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Mecom / Hanover street / Boston / per Mr. Josa Williams / Q D C.
Endorsed: Dr Franklin
